Citation Nr: 0720772	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
first metatarsal midshaft fracture.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for right knee 
pain/patellofemoral pain syndrome.

4.  Entitlement to service connection for paresthesias of the 
right arm.

5.  Entitlement to service connection for paresthesias of the 
left arm.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a left inguinal 
herniopathy.

8.  Entitlement to service connection for bilateral eye 
iritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to June 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by which the RO, inter 
alia, denied entitlement to the benefits sought herein.  

The issues of entitlement to service connection for 
paresthesias of the right arm and entitlement to service 
connection for paresthesias of the left arm are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from residuals 
of a left first metatarsal midshaft fracture.

2.  The veteran is not shown to be suffering from hearing 
loss within the meaning of VA law and regulations.

3.  Right knee pain/patellofemoral pain syndrome is not shown 
to be related to the veteran's active duty service.

4.  The veteran is not shown to be suffering from 
hemorrhoids.

5.  The sole residual of the veteran's left inguinal hernia 
repair is an asymptomatic scar.

6.  The veteran is not shown to be suffering from iritis and 
has not had iritis since 1995.


CONCLUSIONS OF LAW

1.  Residuals of a left first metatarsal midshaft fracture 
are not due to disease or injury that was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Hearing loss is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

3.  Right knee pain/patellofemoral pain syndrome is not due 
to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Hemorrhoids are not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  A left inguinal hernia repair scar is due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

6.  Iritis is not due to disease or injury that was incurred 
in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a September 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informed him to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  With the exception of 
service connection that was granted for a left hernia repair 
scar, service connection for the alleged disabilities listed 
above is denied, and no disability ratings or effective dates 
will be assigned.  Regarding the one issue for which service 
connection is granted, the veteran would be greatly 
prejudiced by a delay in the receipt of any benefits to which 
he is entitled.  Such delay would result from a remand for 
corrective VCAA notice.  The Board, therefore determines that 
no remand for amended VCAA notice is necessary.  The veteran 
will have ample opportunity to appeal any disability rating 
or effective date assigned.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical examination reports completed in furtherance 
of the veteran's appeal and as mandated under certain 
circumstances by VCAA.  The veteran has submitted no other 
evidence and has pointed to no other evidence that he wished 
VA to obtain for him.  The Board, therefore, concludes that 
all relevant evidence has been associated with the claims 
file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Residuals of a left first metatarsal midshaft fracture

In August 1987, the veteran dropped a heavy object on his 
left foot and sustained a fracture of the first metatarsal.  

In October 1989, the veteran underwent a periodic medical 
examination.  On examination, the examiner found the 
veteran's feet to be normal.  The same finding was made on 
subsequent in-service medical examinations.  

A November 2003 X-ray study of the left foot revealed minimal 
hallux valgus but an otherwise normal study.  The 
radiologist's impression was of a normal bilateral foot 
radiograph.  On November 2003 VA medical examination, the 
veteran denied any left foot symptoms to include swelling.  
He stated, however, that his feet felt stiff in the morning.  
Objectively, the examiner observed no tenderness or swelling 
of the left foot at the site of the fracture.  The examiner 
diagnosed status post first left metatarsal fracture without 
significant sequelae with the exception of some stiffness of 
both feet with standing and on getting up in the morning.

A prerequisite to the granting of service connection is the 
presence of a current disability.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  It appears from the evidence of 
record that the veteran suffers no residual disability of his 
in-service left first metatarsal fracture.  An X-ray study of 
the left foot yielded normal results, and there is no 
indication that the slight hallux valgus seen is due to the 
left first metatarsal fracture.  Moreover, the stiffness of 
the feet that was noted on November 2003 examination is not 
attributable to the in-service fracture because it affects 
both feet, and the veteran suffered no fracture of the right 
first metatarsal.  Thus, in the Board's view, the stiffness 
cannot be attributed to the veteran's left first metatarsal 
fracture, and the examiner, indeed, has not attributed the 
stiffness to the in-service first left metatarsal fracture.  
In sum, because the veteran suffers no apparent disability as 
a result of the in-service first left metatarsal fracture, 
service connection for the claimed disability is denied.  Id.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in November 2003, no disability of the 
left first metatarsal was found.  There is no medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Hearing loss

On November 2003 VA audiologic examination, the veteran 
reported a history of military and recreational noise 
exposure.  Military noise exposure consisted of tank engine 
and weapon fire noise.  The veteran denied any post-service 
noise exposure.  Audiologic examination results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
15
LEFT
5
0
15
20
25

Speech recognition was 100 percent in the right ear and 94 
percent in the left ear.  

The examiner indicated that all in-service audiologic tests 
reflected normal results, but that in February 2003 results 
reflected some right ear hearing loss.  The results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
30
25
30
LEFT
25
20
30
30
25

It is apparent that at that time there was right ear hearing 
loss.  38 C.F.R. § 3.385.

In any event, on the later-in-time VA examination, no hearing 
loss was shown.  38 C.F.R. § 3.385.  Speech recognition 
scores, as well, did not meet the criteria for hearing loss 
under 38 C.F.R. § 3.385.  As the latest evidence does not 
show hearing loss within the meaning of VA law and 
regulations, service connection for hearing loss is denied.  
Id.; 38 C.F.R. § 3.303.

The Board emphasizes as well that the November 2003 examiner 
opined that hearing was within normal limits.  Service 
connection cannot be granted in the absence of a disability.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  Thus, 
service connection for hearing loss is denied.  Id.; 
38 C.F.R. § 3.385.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Right knee pain/patellofemoral pain syndrome

The service medical records are silent as to the right knee, 
and on separation, the lower extremities were found to be 
normal.  

On November 2003 VA medical examination, the veteran 
complained that his knees were sometimes stiff and they 
seemed to pop.  Objectively, the examiner noted that 
posterior pressure on the patellae caused pain and tenderness 
and there was crepitus with flexion and extension of both 
knees.  There was no sign, however, of ligamentous or 
cartilaginous injury to either knee.  The examiner diagnosed 
patellofemoral pain syndrome bilaterally that was worse on 
the left.  

The Board notes that the record reflects no injury or 
complaints regarding the right knee in service.  In any 
event, the diagnoses pertaining to the right knee involve 
pain without an underlying diagnosis explaining the reason 
for this pain.  Service connection for pain alone without a 
diagnosed underlying disability cannot be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Service connection for a right knee disability manifested by 
pain alone cannot be granted.  Id.; 38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Hemorrhoids

The veteran had hemorrhoids in April 2000.  There is no 
indication of hemorrhoids at any other time in service, and 
none were noted on separation from service.

On November 2003 VA medical examination, the veteran reported 
intermittent hemorrhoids since 1995 but denied present 
complaints regarding hemorrhoids.  Objectively, the examiner 
indicated that the rectal examination revealed no 
hemorrhoids.  The anal canal appeared normal, and the 
examiner could palpate no internal hemorrhoids.  The examiner 
diagnosed a past history of hemorrhoid disease without 
current evidence of hemorrhoids.

The veteran asserts that he has suffered from hemorrhoids 
intermittently since 1995.  The veteran, however, is not 
shown to be competent to render medical opinions and 
diagnoses upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The competent evidence reflects 
hemorrhoids during a discrete period in 2000 and no current 
evidence of hemorrhoids.  Absent a currently shown 
disability, service connection cannot be granted.  38 C.F.R. 
§ 3.303; Gilpin, supra; Degmetich, supra.  As such, service 
connection for hemorrhoids is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Left inguinal herniopathy

In March 1983, the veteran complained of a mass in the left 
inguinal area extending into the scrotum.  Examination 
revealed that he had an inguinal hernia.  He underwent a left 
Bassini herniorrhaphy and excisional lipoma of the cord.  The 
final post-operative diagnosis was left indirect inguinal 
hernia.  

On separation from service, a hernia repair scar was noted.  

On November 2003 VA medical examination, the veteran 
complained of numbness around the right inguinal area below 
the hernia repair scar as well as irritation when sitting.  
He denied any recurrent hernias.  Objectively, the examiner 
noted a nine-centimeter scar resulting from the left inguinal 
hernia repair incision.  The genital examination was normal.  
The examiner diagnosed status post bilateral hernia repairs 
with hypoesthesia along the course of the right ilioinguinal 
nerve secondary to the surgery.  

Clearly, the veteran does not suffer from any current left 
inguinal hernias and suffers no symptoms associated with the 
left inguinal hernia.  However, the evidence does indicate 
that the veteran has a post-operative scar resulting from the 
left inguinal hernia repair.  This is a residual of the 
veteran's in-service left inguinal hernia repair, and service 
connection for a scar associated with the left inguinal 
hernia repair is granted.  38 C.F.R. § 3.303.  

Bilateral eye iritis

In August 1995, the veteran complained of blurred vision.  
The service medical records contain diagnoses of 
conjunctivitis and spontaneous iritis.  In September 1995, 
the iritis was said to have resolved, and there is no further 
mention of it in the service medical records.  On separation, 
no iritis was noted.

On December 2003 VA eye examination, the examiner indicated 
that there was no active iritis.

Absent a present disability, service connection cannot be 
granted.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  
The veteran does not have iritis and apparently has not had 
iritis since 1995.  Because iritis is not currently shown, 
service connection for iritis must be denied.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for residuals of a left first metatarsal 
midshaft fracture is denied.

Service connection for hearing loss is denied.

Service connection for right knee pain/patellofemoral pain 
syndrome is denied.

Service connection for hemorrhoids is denied.

Service connection for a left inguinal hernia repair scar is 
granted.

Service connection for iritis is denied.


REMAND

The service medical records document numbness of the upper 
extremities.  However, testing failed to show evidence of 
chronic neurologic impairment.  In November 2003, the veteran 
was afforded a VA medical examination.  The veteran 
complained of numbness of the arms above the wrists that had 
its onset after a 1995 automobile accident.  As well, 
numbness was associated with several fingers.  The examiner 
indicated diminished sensation in some fingers.  The examiner 
diagnosed paresthesias of both upper extremities that were 
more likely circulatory than neurologic in origin.  The Board 
requires a medical opinion regarding the etiology of the 
veteran's upper extremity paresthesias to include an opinion 
regarding their relationship to service, if any.  Thus, a 
medical examination must be scheduled for an examination and 
opinion regarding the foregoing.

The veteran was not advised of disability ratings and 
effective dates as mandated by the Court in Dingess/Hartman.  
As such, the RO should send the veteran corrective VCAA 
notice that explains disability ratings and effective dates.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that apprises him of disability 
ratings and effective dates as mandated by 
the Court in Dingess/Hartman.

2.  Schedule a VA medical examination to 
determine whether the veteran still 
suffers from numbness or paresthesias of 
the upper extremities.  If so, an opinion 
regarding the etiology of the 
aforementioned should be provided.  In 
particular, the Board requires information 
regarding the nature of the disorder and 
its relationship, if any, to service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The claims file should 
be made available to the examiner for 
review.  The examination report should 
indicate that the claims file was 
reviewed.

3.  Following completion of any indicated 
development, the RO should review the 
veteran's claims.  If indicated, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and given an opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


